MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                       Oct 29 2019, 11:05 am
regarded as precedent or cited before any
                                                                                   CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rory Gallagher                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Maurice Devin Horton,                                    October 29, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1079
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Amy Jones, Judge
Appellee-Plaintiff                                       The Honorable Therese Hannah,
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49G08-1812-CM-44616



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1079 | October 29, 2019                     Page 1 of 3
[1]   On December 19, 2018, the State charged Maurice Horton with three counts of

      Class A misdemeanor resisting law enforcement and one count of Class B

      misdemeanor battery. The State dismissed the battery count before trial.

      Following a bench trial, the trial court found Horton guilty of one count of

      resisting law enforcement and not guilty of the other two counts. Horton was

      sentenced to 365 days, with 359 days suspended and 180 days of probation.


[2]   The chronological case summary reflects that Horton was acquitted of two

      resisting charges and that the State dismissed the battery charge. Appellant’s

      App. Vol. II p. 7. The written sentencing order, however, shows that Horton

      was convicted of one of the resisting counts, but is silent as to the other charges.

      Appealed Order p. 1. Horton appeals, asking that we remand so that the

      sentencing order can be modified.


[3]   The State notes that Horton has not offered any authority stating that trial

      courts are required to note the disposition of all charges in a sentencing order.

      Notwithstanding a lack of authority standing for that proposition, however, we

      believe that the better practice is for sentencing orders to be complete and

      accurate with respect to the charges that were tried. Therefore, we remand with

      instructions to amend the sentencing order by adding the other two resisting

      law enforcement counts and indicating that Horton was acquitted of those

      charges. We do not believe it necessary to add the battery charge because the

      State voluntarily dismissed that count prior to trial.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1079 | October 29, 2019   Page 2 of 3
[4]   The judgment of the trial court is remanded with instructions.


      Kirsch, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1079 | October 29, 2019   Page 3 of 3